United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-2929
                                  ___________

United States of America,             *
                                      *
             Appellee,                *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * Southern District of Iowa.
Javier Serrano Lopez, also known as   *
Omar Osuna Tapia, also known as       *      [UNPUBLISHED]
Javier Delfino Ojeda,                 *
                                      *
             Appellant.               *
                                 ___________

                             Submitted: January 26, 2012
                                Filed: January 26, 2012
                                 ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Javier Serrano Lopez entered an unconditional guilty plea to a charge that he
conspired to distribute at least 500 grams of a mixture and substance containing
methamphetamine and at least 50 grams of methamphetamine, in violation of 21
U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846. The district court1 sentenced Lopez to
serve 168 months in prison and 5 years of supervised release, and this appeal


      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
followed. Counsel seeks leave to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the sentence is unreasonable. Lopez has
not filed a supplemental brief.

       The court did not impose an unreasonable sentence. The sentence falls at the
lowest point of the advisory Guidelines range that applied in this case, and Lopez has
not rebutted the resulting presumption of reasonableness. See United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc); United States v. Sicaros-
Quintero, 557 F.3d 579, 583 (8th Cir. 2009). Further, after conducting our review of
the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous
issue. Accordingly, we affirm, and we grant counsel’s motion to withdraw.
                      _________________________________




                                         -2-